               Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 1 of 10




 1   Rafey S. Balabanian (SBN 315962)
 2   rbalabanian@edelson.com
     Todd Logan (SBN 305912)
 3   tlogan@edelson.com
     Brandt Silver-Korn (SBN 323530)
 4   bsilverkorn@edelson.com
     EDELSON PC
 5   150 California Street, 18th Floor
 6   San Francisco, California 94111
     Tel: 415.212.9300 / Fax: 415.373.9435
 7
     [Additional Counsel Listed on Signature Page]
 8
 9                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                               SAN JOSE
11
         IN RE: APPLE INC. APP STORE                 Case No. 5:21-md-02985-EJD
12       SIMULATED CASINO-STYLE GAMES
         LITIGATION                                  STIPULATION AND [PROPOSED]
13                                                   ORDER RE PLEADINGS AND CASE
14                                                   MANAGEMENT

15

16                                                   Judge: Hon. Edward J. Davila
17

18
19

20

21

22

23

24

25

26

27
                                                                          E DELSON PC
      STIPULATION AND [PROPOSED] ORDER                           150 California Street, 18th Floor
28    CASE NO. 5:21-MD-02985-EJD                 1                  San Francisco, CA 94111
                                                             Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
                  Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 2 of 10




 1                                             STIPULATION
 2              WHEREAS, on June 28, 2021, Plaintiffs filed Dkt. 29, Motion for Pretrial Consolidation
 3   and Appointment of Interim Lead Counsel and Plaintiffs’ Executive Committee (“Leadership
 4   Motion”) in In re: Apple Inc. App Store Simulated Casino-Style Games Litigation, MDL 2985
 5   (“Apple MDL”);1
 6              WHEREAS, Plaintiffs filed an identical motion in In re: Google Play Store Simulated
 7   Casino-Style Games Litigation, MDL 3001 (the “Google MDL”)2 and Wilkinson v. Facebook, No.
 8   21-cv-2777-EJD (the “Facebook cases”)3;
 9              WHEREAS, counsel for Apple objected to Plaintiffs’ proposed plan to consolidate and/or
10   relate the cases pending in the Apple MDL, the Google MDL, and the Facebook cases;
11              WHEREAS, among other concerns, Apple expressed the importance of protecting its
12   confidential and proprietary information, notwithstanding the overlapping leadership structure
13   Plaintiffs’ propose with respect to the Apple MDL, the Google MDL, and the Facebook cases;
14              WHEREAS, counsel for Apple has conferred with counsel for Plaintiffs in an effort to
15   reach compromises intended to minimize unnecessary expenditure of judicial and party resources;
16

17   1
       The actions in MDL 2985 include only Custodero v. Apple Inc., No. 5:20-01320 (N.D.N.Y.);
18   Hoose v. Apple Inc., No. 5:21-cv-01676 (N.D. Cal.); Larsen v. Apple Inc., No. 2:20-01652 (N.D.
     Ala.); Lowe v. Apple Inc., No. 4:21-cv-01144 (N.D. Cal.); McCloskey v. Apple Inc., No. 3:20-
19   00434 (S.D. Ohio); McDonald v. Apple Inc., No. 5:21-cv-02461 (N.D. Cal.); Nelson, et al. v.
     Apple Inc., No. 5:21-cv-00553 (N.D. Cal.); Payton v. Apple Inc., No. 1:20-04326 (N.D. Ga.);
20   Stephens v. Apple Inc., No. 21−00055 (N.D. Miss.); Viglietti v. Apple Inc., No. 2:20-02773
     (W.D. Tenn.); Workman v. Apple Inc., No. 3:20-01595 (D. Conn.) (collectively, the “Apple
21   Actions”).
     2
       Andrews v. Google, LLC et al., No. 5:21-cv-02100-EJD (N.D. Cal.); Brown v. Google, LLC et
22   al., No. 8:20-cv-01311-BKS-DJS (N.D.N.Y); Bruschi v. Google, LLC et al., No. 5:21-cv-01992-
     EJD (N.D. Cal.); Klotz v. Google, LLC et al., No. 5:21-cv-04618-EJD (N.D. Cal.); Long v.
23   Google, LLC et al., No. 5:21-cv-01589-EJD (N.D. Cal.); Lords v. Google, LLC et al., No. 5:21-
     cv-01725-EJD (N.D. Cal.); Montoya v. Google, LLC et al., No. 5:21-cv-04619-EJD (N.D. Cal);
24   Smith v. Google, LLC et al., No. 5:21-cv-04620-EJD (N.D. Cal.); Solomon v. Google LLC et al.,
     No. 5:21-cv-03227-NC (N.D. Cal.); Sparks v. Google, LLC et al., No. 5:21-cv-01516-EJD (N.D.
25   Cal.); Valencia-Torres v. Google, LLC et al., No. 5:21-cv-04556-EJD (N.D. Cal.) (collectively,
     the “Google Actions”).
26   3
      Wilkinson et al. v. Facebook, Inc., No. 3:21-cv-02777 (N.D. Cal.) and Boorn v. Facebook, No.
27   4:21-cv-0281 (N.D. Cal.) (the “Facebook Actions”).
                                                                               E DELSON PC
         STIPULATION AND [PROPOSED] ORDER                             150 California Street, 18th Floor
28       CASE NO. 5:21-MD-02985-EJD                   2                  San Francisco, CA 94111
                                                                  Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
               Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 3 of 10




 1           WHEREAS, the Parties agree that the cases in the Apple MDL should be consolidated only
 2   with each other, and not with the Google MDL and the Facebook cases;
 3           WHEREAS, the Parties agree that, with respect to cases in the Apple MDL, the Google
 4   MDL, and the Facebook cases (including any subsequently related or tag-along cases),
 5   consolidation is not appropriate and informal coordination is preferable over formal relatedness
 6   pursuant to N.D. Cal. L.R. 3-12 because it allows the Parties and the Court the greatest flexibility
 7   to efficiently manage these cases, particularly given that these cases are in early stages and much
 8   information about how they will proceed is unknown;
 9           WHEREAS, as part of informal coordination, the Parties agree to meet and confer with
10   respect to the timing of Apple’s responsive pleading, and if that pleading is a motion (or motions),
11   a briefing schedule;
12           WHEREAS, as part of informal coordination, the Parties agree that
13           (1) The briefing schedule for any initial motion under Rule 12 shall correspond with the
14                briefing schedule for any similar motions in the Google MDL and the Facebook cases;
15           (2) In the Court’s discretion, a joint hearing on any Rule 12 motions filed by Apple may
16                be heard at the same time as any similar motions filed by Google and Facebook in the
17                Google MDL and the Facebook cases, respectively; and
18           (3) In the Court’s discretion, case management conferences in the Apple MDL may be held
19                on the same schedule as case management conferences in cases in the Google MDL
20                and the Facebook cases, for as long as makes sense given any divergent interests or
21                scheduling issues that may develop in the future;
22           WHEREAS, as part of informal coordination, Apple does not intend to agree to joint briefs,
23   joint discovery, and/or joint trials with the cases in the Google MDL and coordinated Facebook
24   proceeding, and if joint briefing, discovery, or trials is proposed by any Party or the Court, Apple
25   respectfully requests the opportunity to brief that issue;
26           WHEREAS, Plaintiffs have agreed to file a single master consolidated complaint;
27
                                                                                   E DELSON PC
      STIPULATION AND [PROPOSED] ORDER                                    150 California Street, 18th Floor
28    CASE NO. 5:21-MD-02985-EJD                      3                      San Francisco, CA 94111
                                                                      Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
                  Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 4 of 10




 1              WHEREAS, the Parties agree to a stay of all discovery pending the resolution of (i) any
 2   initial Rule 12 motions that Apple should file, and (ii) in the event any initial Rule 12 motions are
 3   granted in full, such that all claims are dismissed, any subsequently-filed Rule 12 motions in
 4   response to any permitted, subsequently-filed amended pleadings;
 5              WHEREAS, Apple has agreed not to oppose Plaintiffs’ leadership plan, such that
 6   Plaintiffs’ Motion for Pretrial Consolidation and Appointment of Interim Lead Counsel and
 7   Plaintiffs’ Executive Committee is unopposed.
 8              WHEREAS, Apple nevertheless reserves its right to file a statement of no more than ten
 9   pages describing certain of its positions relevant to statements made in the Leadership Motion;
10              NOW, THEREFORE, all Parties to the Apple MDL stipulate to,4 and respectfully request
11   that the Court enter the attached [Proposed] Order containing, the following agreements:
12                   1. Plaintiffs shall file a single Master Complaint within sixty (60) days of the
                        Court’s resolution of Plaintiffs’ Motion for Pretrial Consolidation and
13                      Appointment of Interim Lead Counsel As Well As Plaintiffs’ Executive
                        Committee;
14
                     2. In the event that Apple believes the single Master Complaint improperly alleges
15                      multiple inconsistent theories, Apple reserves its right to object to any such
                        perceived pleading inconsistencies;
16
                     3. Upon the filing of the single Master Complaint, counsel shall meet and confer
17                      with respect to the timing of Apple’s responsive pleading, and if that pleading is a
                        motion, a briefing schedule, and any briefing schedule shall be consistent with the
18                      briefing schedule in the Google MDL and the Facebook cases;
19                   4. All discovery in the Apple MDL shall be stayed pending the Court’s resolution of
                        all initial Rule 12 motions. In the event any initial Rule 12 motions are granted in
20                      full, such that all claims are dismissed, discovery shall remain stayed pending the
                        Court’s resolution of any subsequently-filed Rule 12 motions in response to any
21                      permitted, subsequently-filed amended pleadings. In the event that the Court
                        enters an order on any initial Rule 12 motions granting the motion in part but
22                      stating that certain claims will proceed, then discovery of the dismissed claims
                        will remain stayed, but the parties will reserve their respective rights to seek or
23                      oppose discovery regarding those claims that the Court’s order may allow to
                        proceed.
24

25
     4
       All parties expressly reserve, and do not waive, all rights and defenses, including but not
26   limited to those based on jurisdiction, venue, standing, applicable arbitration agreements and/or
27   class action waivers, and failure to state a claim upon which relief may be granted.
                                                                                    E DELSON PC
         STIPULATION AND [PROPOSED] ORDER                                  150 California Street, 18th Floor
28       CASE NO. 5:21-MD-02985-EJD                       4                   San Francisco, CA 94111
                                                                       Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
                  Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 5 of 10



                     5. All actions in the Apple MDL identified in Footnote 1 shall be consolidated;
 1
                     6. No action in the Apple MDL shall be consolidated with any other actions,
 2                      including but not limited to the Google MDL and/or the Facebook cases, or any
                        related or tag-along cases that may be filed in the future except such related or
 3                      tag-along cases centralized into the Apple MDL;
 4                   7. Plaintiffs withdraw their request that the Court consolidate and/or relate the
                        actions in the Apple MDL with any other actions, including but not limited to the
 5                      Google MDL and/or the Facebook cases;
 6                   8. The Parties agree that informal coordination among counsel in the Apple MDL,
                        the Google MDL, and the Facebook cases is preferable to, and more appropriate
 7                      than formal relatedness pursuant to N.D. Cal. L.R. 3-12;
 8                   9. The Parties agree that any document produced in the Apple MDL shall not be
                        used for any purpose in any other actions, including the Google MDL or the
 9                      Facebook cases, or any related or tag-along cases later filed, and the parties shall
                        concurrently negotiate a protective order that protects Apple’s confidential and
10                      proprietary information and includes, at a minimum, the following terms:
11                            a. To the extent that any one of Defendants in the Apple MDL provides
                                 Protected Material under the terms of the Protective Order to Plaintiffs,
12                               Plaintiffs shall not share that material with the Defendants in the Google
                                 MDL or the Facebook cases absent express written permission from the
13                               producing Defendant.
14                            b. Protected Material must be stored and maintained by a Receiving Party at
                                 a location in the United States and in a secure manner that ensures that
15                               access is limited to the persons authorized under this Order.
16
                              c. The Parties agree that the following information, if non-public, shall be
17                               presumed to merit the “CONFIDENTIAL – ATTORNEYS’ EYES
                                 ONLY” designation: trade secrets, pricing information, financial data,
18                               sales information, sales or marketing forecasts or plans, business plans,
                                 sales or marketing strategy, product development information, engineering
19                               documents, testing documents, employee information, and other non-
                                 public information of similar competitive and business sensitivity.
20
                     10. In reliance on the agreements contained in this stipulation, Apple will not oppose
21                       Plaintiffs’ Motion for Pretrial Consolidation and Appointment of Interim Lead
                         Counsel As Well As Plaintiffs’ Executive Committee.5
22

23
     5
24           For the avoidance of doubt, Plaintiffs acknowledge and agree that Apple reserves, and
     does not waive, all rights to object to any requests for attorney’s fees that may later be made or
25   any argument on any future motion for class certification, and also may present a statement of
     position of no more than ten pages with respect to Plaintiff’s proposed lead counsel structure. In
26   addition to the matters noted in footnote 4, the parties acknowledge and agree that except as
     provided herein each party reserves, retains, does not prejudice, and does not waive any of its
27   rights, defenses, or claims.
                                                                                     E DELSON PC
         STIPULATION AND [PROPOSED] ORDER                                   150 California Street, 18th Floor
28       CASE NO. 5:21-MD-02985-EJD                        5                   San Francisco, CA 94111
                                                                        Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
               Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 6 of 10




 1

 2

 3
      Dated: August 9, 2021
 4                                       EDELSON PC

 5
                                         By: /s/ Todd Logan
 6                                           RAFEY S. BALABANIAN (Bar No. 315962)
 7                                            rbalabanian@edelson.com
                                              TODD LOGAN (Bar No. 305912)
 8                                            tlogan@edelson.com
                                              BRANDT SILVER-KORN (Bar No. 323530)
 9                                            bsilverkorn@edelson.com
                                              150 California Street, 18th Floor
10                                            San Francisco, CA 94111
11                                            Tel: 415.212.9300
                                              Fax: 415.373.9435
12

13    Dated: August 9, 2021              TYCKO & ZAVAREEI LLP
14

15                                       By: /s/ Andrea R. Gold
                                             ANDREA R. GOLD
16                                            agold@tzlegal.com
                                              1828 L Street NW Suite 1000
17                                            Washington, DC 20036
18                                            Tel: 202.973.0900
                                              Fax: 202.973.0950
19
                                             HASSAN A. ZAVAREEI
20                                           hzavareei@tzlegal.com
                                             1828 L Street NW Suite 1000
21                                           Washington, DC 20036
22                                           Tel: 202.973.0900
                                             Fax: 202.973.0950
23

24
      Dated: August 9, 2021              KOPELOWITZ OSTROW FERGUSON
25                                       WEISELBERG GILBERT

26

27
                                                                        E DELSON PC
      STIPULATION AND [PROPOSED] ORDER                         150 California Street, 18th Floor
28    CASE NO. 5:21-MD-02985-EJD              6                   San Francisco, CA 94111
                                                           Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
               Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 7 of 10




                                         By: /s/ Jason H. Alperstein
 1
                                             JASON H. ALPERSTEIN
 2                                           alperstein@kolawyers.com
                                             1 West Las Olas Boulevard, Suite 500
 3                                           Fort Lauderdale, Florida 33301
                                              Tel: 954.525.4100
 4                                            Fax: 954.525.4300
 5
                                             KRISTEN LAKE CARDOSO
 6                                           cardoso@kolawyers.com
                                             1 West Las Olas Boulevard, Suite 500
 7                                           Fort Lauderdale, Florida 33301
                                             Tel: 954.525.4100
 8                                           Fax: 954.525.4300
 9
      Dated: August 9, 2021              BURSOR & FISHER. P.A.
10

11                                       By: /s/ Philip L. Fraietta
12                                           PHILIP L. FRAIETTA
                                              pfraietta@bursor.com
13                                            888 Seventh Avenue
                                              New York, NY 10019
14                                            Tel: 646.837.7150
                                              Fax: 212.989.9163
15

16    Dated: August 9, 2021              TOUSLEY BRAIN STEPHENS, PLLC

17
                                         By: /s/ Cecily C. Shiel
18                                           CECILY C. SHIEL*
                                              cshiel@tousley.com
19
                                              1700 Seventh Avenue, Suite 2200
20                                            Seattle, WA 98101
                                              Tel: 206.682.8600
21                                            Fax: 206.682.2992

22
      Dated: August 9, 2021              DOVEL & LUNER, LLP
23

24
                                         By: /s/ Simon Franzini
25                                           SIMON FRANZINI (Bar No. 287631)
                                              simon@dovel.com
26                                            GREGORY S. DOVEL (Bar No. 135387)
27                                            201 Santa Monica Blvd, Suite 600
                                                                        E DELSON PC
      STIPULATION AND [PROPOSED] ORDER                         150 California Street, 18th Floor
28    CASE NO. 5:21-MD-02985-EJD              7                   San Francisco, CA 94111
                                                           Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
               Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 8 of 10




                                             Santa Monica, CA 90401
 1
                                             Tel: 310.656.7077
 2                                           Fax: 310.656.7069

 3    Dated: August 9, 2021              DAVIS & NORRIS, LLP

 4
                                         By: /s/ John E. Norris
 5
                                             JOHN E. NORRIS
 6                                            jnorris@davisnorris.com
                                              D. FRANK DAVIS
 7                                            fdavis@davisnorris.com
                                              WESLEY W. BARNETT
 8                                            wbarnett@davisnorris.com
 9                                            DARGAN M. WARE
                                              dware@davisnorris.com
10                                            SCOTT CONNALLY
                                              sconnally@davisnorris.com
11                                            2154 Highland Avenue South
                                              Birmingham, AL 35205
12
                                              Tel: 205.930.9900
13                                            Fax: 205.930.9989

14
      Dated: August 9, 2021              STEYER LOWENTHAL BOODROOKAS
15                                       ALVAREZ & SMITH LLP
16
                                             By: /s/ Jill M. Manning
17                                           Jill M. Manning (State Bar No. 178849)
                                             235 Pine Street, 15th Floor
18                                           San Francisco, CA 94104
                                             Tel: (415) 421-3400
19                                           Fax: (415) 421-2234
20

21    Dated: August 9, 2021              PEARSON, SIMON & WARSHAW, LLP

22                                       By: /s/ Daniel L. Warshaw
                                             DANIEL L. WARSHAW (Bar No. 185365)
23                                            dwarshaw@pswlaw.com
24                                            15165 Ventura Boulevard, Suite 400
                                              Sherman Oaks, CA 91403
25                                            Tel: (818) 788-8300
                                              Fax: (818) 788-8104
26
                                             MELISSA S. WEINER (pro hac vice)
27
                                                                       E DELSON PC
      STIPULATION AND [PROPOSED] ORDER                        150 California Street, 18th Floor
28    CASE NO. 5:21-MD-02985-EJD              8                  San Francisco, CA 94111
                                                          Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
               Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 9 of 10




                                               mweiner@pswlaw.com
 1
                                               800 LaSalle Avenue, Suite 2150
 2                                             Minneapolis, MN 55402
                                               Telephone: (612) 389-0600
 3                                             Facsimile: (612) 389-0610

 4

 5
      Dated: August 9, 2021
 6
                                         DLA PIPER LLP (US)
 7

 8                                       By:     /s/ John Samuel Gibson
 9                                             JOHN SAMUEL GIBSON (Bar No. 140647)
                                               john.gibson@us.dlapiper.com
10                                             DLA PIPER LLP (US)
                                               2000 Avenue of the Stars, Suite 400 North Tower
11                                             Los Angeles, CA 90067-4704
                                               Tel: 310.595.3039
12
                                               Fax: 310.595.3339
13
                                               Attorneys for Defendant Apple Inc.
14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                          E DELSON PC
      STIPULATION AND [PROPOSED] ORDER                           150 California Street, 18th Floor
28    CASE NO. 5:21-MD-02985-EJD                9                   San Francisco, CA 94111
                                                             Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
              Case 5:21-md-02985-EJD Document 48 Filed 08/20/21 Page 10 of 10




 1                                       [PROPOSED] ORDER
 2           Having considered the parties’ Stipulation and [Proposed] Order, the Court hereby
 3   GRANTS the parties’ Stipulation.
 4

 5
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 6

 7

 8
     DATE:              August 20         , 2021
 9                                                          Honorable Edward J. Davila
                                                            United States District Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                         E DELSON PC
      STIPULATION AND [PROPOSED] ORDER                          150 California Street, 18th Floor
28    CASE NO. 5:21-MD-02985-EJD                   1               San Francisco, CA 94111
                                                            Tel: 312.589.6370 • Fax: 312.589.6378

     EAST\184179332.1
